DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Regarding claim 1, line 2, “the regular opening” should be changed to --a regular opening--.
Regarding claim 1, line 13, “the container” should be changed to --the drug container--.
Regarding claim 1, line 23, “at drug container” should be changed to --at the drug container--.
Regarding claim 4, line 3, “a threaded rod, the thread” should be changed to --a threaded rod, wherein the thread--.
Regarding claim 6, the claim recites “comprises a housing which provides a housing”. This should be changed to only recite one instance of a housing.
Regarding claims 2-3, 5, and 7-13 they are dependent on claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a detection unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “a test medium supply” in line 2. It is unclear as to whether or not this is referring to the same test medium supply in claim 1, from which this claim depends upon, or to a separate test medium supply.
Regarding claim 12, the claim refers to “the device” in line 2. It is unclear as to what is being referred to when the claim refers to “the device”. The claim refers back to steps e), f), and g) of method claim 9; however, none of the recited steps discuss providing a device. Additionally, it is unclear as to how a computer can perform the stated method steps without the previously mentioned steps in claim 9 performed beforehand and without more detailed structural limitations regarding the device.
Regarding claim 13, it is dependent on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tonn et al. (US 2018/0186528 A1) (hereinafter Tonn) in view of Zhang et al. (CN 201828385 U) (hereinafter Zhang).
Regarding claim 1, Tonn teaches a device for leakage testing [container having seals capable of being leakage tested] (see Abstract) with provision of a displacement of a rubber stopper [wiper seal 42, 44], which is inserted into a regular opening of a drug container, relative to the drug container in an opening direction for leakage testing of a connection between the rubber stopper and the corresponding drug container [container 12 capable of holding a drug; container 12 with wiper seal 42, 44 capable of being leakage tested and is inserted into opening 11 in an opening direction] (Para [0109-0110], see Figs. 6-9), the device comprising:
	a support member [51], a movement member [55], and a drug container receptacle [7] with the drug container received in the drug container receptacle [container 12 received in 7] (Para [0106], see Figs. 7-9), wherein
	the support member [51] supports the movement member [55] (see Figs. 7-9),
the movement member [55] is movable relative to the support member in a movement direction which is parallel to the opening direction of the rubber stopper (Para [0109-0112], see Figs. 7-9), and
the movement member [55] extends into the drug container receptacle [12] for the displacement of the rubber stopper [42, 44] such that part of the movement member 
Tonn fails to teach a test medium supply for exposing a connection region of the drug container and the rubber stopper to a test medium, and a detection unit for detecting the presence of test medium that has passed through the regular opening of the drug container due to a leakage between the connection of the rubber stopper and the drug container. Zhang teaches a device for leakage testing a seal comprising a test medium supply [13] for exposing a connection region of the seal and a detection unit [9] for detecting the presence of test medium that has passed through the connection region due to a leakage (Para [0005-0006], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Tonn with Zhang such to further comprise a test medium supply for exposing a connection region of the drug container and the rubber stopper to a test medium, and a detection unit for detecting the presence of test medium that has passed through the regular opening of the drug container due to a leakage between the connection of the rubber stopper and the drug container, in order to investigate the leak tightness of the rubber stopper in the container.
 2, Tonn in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the drug container [12] is a vial or a cartridge (see Tonn Figs. 7-9)
Regarding claim 4, Tonn in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the support member comprises an internal thread and the movement member comprises a threaded rod, wherein the thread of the threaded rod is in engagement with the internal thread of the support member [threaded shaft 55 and button 51 with threading insert 52] (Tonn Para [0106], see Figs. 3 and 7-9).
Regarding claim 5, Tonn in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the drug container receptacle [7] comprises a communication opening for enabling fluid communication of the exterior of the drug container receptacle with an interior of the drug container receptacle [venting hole 23] (Tonn Para [0107], see Fig. 7).
As best understood regarding claim 6-7, Tonn in view of Zhang as applied to claim 5 above teaches the claimed invention, except for wherein the device further comprises a housing with an opening into which test medium may be introduced into a chamber provided by the housing. Zhang additionally teaches the usage of a housing with an opening into which test medium may be introduced into a chamber provided by the housing and a test medium supply adapted to introduce the test medium into the housing (see Zhang Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Tonn in view of Zhang such that the device further comprises a housing with an opening into which test 
Regarding claim 8, Tonn in view of Zhang as applied to claim 5 above teaches the claimed invention, in addition to wherein the device comprises or is connectable to means for temperature control [device capable of being connected to temperature control means; for example, being placed into a cooling chamber] (see Tonn Figs. 7-9).

Regarding claim 9, Tonn in view of Zhang, as applied to claim 1 above teaches a method comprising:
a) providing a device according to claim 1 (see rejection of claim 1 above),
b) providing a drug container [12] with a communication opening [22] for enabling fluid communication of an exterior of the drug container with the interior of the drug container apart from its regular opening [11] (Tonn Para [0109-0112], see Figs. 7-9),
c) closing the regular opening [11] of the drug container with the rubber stopper [42, 44] (Tonn Para [0109-0112], see Figs. 7-9),
d) inserting the drug container [12] into the drug container receptacle [7] of the device (Tonn Para [0109-0112], see Figs. 7-9),
f) displacing the rubber stopper [42, 44] relative to the drug container [12] in an opening direction for a chosen distance (Tonn Para [0109-0112], see Figs. 7-9), wherein
g) the rubber stopper is displaced relative to the drug container by means of the movement member [55] of the device (Tonn Para [0109-0112], see Figs. 7-9).

Regarding claim 10, Tonn in view of Zhang as applied to claim 9 above teaches the claimed invention, in addition to wherein the method further comprises acquiring the linear travel of the rubber stopper or of the movement member, respectively (see Tonn Figs. 7-9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tonn in view of Zhang, as applied to claim 1 above, and further in view of Holmqvist (US 9,579,458 B2) (hereinafter Holmqvist).
Regarding claim 3, Tonn in view of Zhang as applied to claim 1 above teaches the claimed invention, except for wherein the support member and the movement member comprise complementarily formed threads engaging with each other, which are configured such that a rotation of the movement member relative to the support member results in a linear travel of the movement member relative to the support member in the movement direction.
Holmqvist teaches usage of a support member and a movement member that comprise complementarily formed threads engaging with each other and are configured such that rotation of the movement member relative to the support member results in linear travel of the movement member relative to the support member in order to displace a plunger rod in a linear direction (see Claim 1, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Tonn in view of Zhang with Holmqvist such that the support member and movement member are modified to comprise complementarily formed threads engaging with each other and are configured such that rotation of the movement member relative to the support member results in a linear travel of the movement member relative to the support member in the movement direction for the predictable result of allowing user control of the rubber stopper displacement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of copending Application No. 17/295,999 (hereinafter reference application) in view of Zhang.
Regarding claim 1, claim 1 of the reference application teaches the claimed invention, except for a test medium supply for exposing a connection region of the drug container and the rubber stopper to a test medium, and a detection unit for detecting the presence of test medium that has passed through the regular opening of the drug container due to a leakage between the connection of the rubber stopper and the drug container. Zhang teaches a device for leakage testing a seal comprising a test medium supply [13] for exposing a connection region of the seal and a detection unit [9] for detecting the presence of test medium that has passed through the connection region due to a leakage (Para [0005-0006], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the reference application with Zhang such to further comprise a test medium supply for exposing a connection region of the drug container and the rubber stopper to a test 
Claim 2 corresponds to claim 2 of the reference application.
Claim 3 corresponds to claim 1 of the reference application.
Claim 9 corresponds to claim 5 of the reference application.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the linear travel is determined by means of detecting the cumulated angle of rotation in combination with a lead of the threads, in combination with the rest of the limitations from the claims from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861